Name: Council Regulation (EEC) No 3323/80 of 18 December 1980 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Portuguese Republic concerning the implementation of pre-accession aid for Portugal
 Type: Regulation
 Subject Matter: European construction;  economic policy;  Europe
 Date Published: nan

 23 . 12 . 80 Official Journal of the European Communities No L 349/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3323/80 of 18 December 1980 on the conclusion of the Agreement in the form of an exchange of letters between the European Economic Community and the Portuguese Republic concerning the implementation of pre-accession aid for Portugal Portuguese Republic concerning the implementation of pre-accession aid for Portugal is hereby approved on behalf of the Community . The text of the Agreement is attached to this Regula ­ tion . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the Agreement in the form of an exchange of letters between the European Economic Commu ­ nity and the Portuguese Republic concerning the implementation of pre-accession aid for Portugal should be approved , HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the Article 2 The President of the Council shall carry out the notifi ­ cation procedure provided for in Article 20 of Annex I to the Agreement (2 ). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 December 1980 . For the Council The President C. NEY (2 ) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council . (') Opinion delivered on 18 December 1980 (not yet published in the Official Journal).